DETAILED ACTION
The previous Office Action, dated 6/3/2021, is withdrawn because it is illegible.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2019 and 11/11/2019 have been considered by the examiner.
Drawings
The drawings received on 2/8/2019 have been accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rafacz et al. [US 2017/0091104] in view of Loewenstein et al. [US 2015/0039940].
Claim 1, Rafacz et al. discloses a method for performing data lookups [“…during normal operation incoming accesses also look up in this table…”, par. 0033]  in a computing system [Fig. 1], comprising: cache levels of one or more cores in the computing system [Fig. 1, level one cache 14 and level two cache 18, par. 0028] , the cache levels holding one or more cache lines [wherein memory regions are defined in terms of cache lines, par. 0013]; generating a cache line map representing each of the cache levels [“request tracking storage to store a plurality of region entries…” par. 0012 and par. 0030]; receiving instructions to access data stored in one of the cache levels in the computing system  [par. 0012]; searching, within the cache line map, for a cache line object representative of the one or more cache lines corresponding to the data to be accessed [par. 0012 and 0030]; determining from the cache line map, whether at least one of ownership and state of the one or more cache lines requires a change [“… update access information in its corresponding region entry”, par. 0012]; and responsive to determining that a change is required, effectuating the change to the one or more cache line [end of par. 0030 and par. 0031].  Rafacz et al. does not teach but Loewenstein et al. discloses a simulated computer system comprising modeled or simulated cache levels [par. 0004 and 0030].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Rafcz et al. to be implemented in simulated form as disclosed by Loewenstein et al. since doing so allows for the verification that the particular processor design conforms with the memory model [par. 0004 of Rafacz et al.].  
Claim 2, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 1, wherein the modeling of the cache levels comprises modeling a cache hierarchy of 
Claim 3, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 2, wherein the cache hierarchy comprises at least one of a level 1 cache, a level 2 cache, and a shared cache [Fig. 1 of Rafacz et al.].
Claim 4, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 1, wherein the cache line map comprises operational location information and state information regarding each of the one or more cache lines stored within each of the cache levels of each of the one or more cores [access request addresses, par. 0014 and access information, par. 0030 of Rafacz et al.].
Claim 5, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 4, wherein the state information comprises a consolidated collection of the corresponding data as it exists at each cache level [request tracking storage, par. 0012 of Rafacz et al.].
Claim 6, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 4, wherein the operational location information comprises a representation of a location of the cache line with respect to each core, each cache, and each cache level in the simulated computing system [par. 0012, 0030-0031 of Rafacz et al.].
Claim 7, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 6, wherein the representation comprises a hashed representation [par. 0033 as access requests are received, the access request is mapped into a region, indicated by the region hash in train table 104].
Claim 8, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 7, wherein the hashed representation corresponds to one or more location pointers indicative of references to where each of the one or more cache lines and copies thereof if existent, are stored in the modeled cache levels of the simulated computing system [par. 0033-0034 of Rafacz et al.].
Claim 9, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 1, wherein the search for the cache line within the cache line map is the only search performed unless the cache line does not exist, and responsive to determining that the cache line does not exist in the cache line map, conducting a search of a simulated main memory of the simulated computing system [par. 0030-0031].
Claim 10, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 1, wherein the effectuating of the change comprises updating a value of the data at each of the one or more cache levels and at each of one or more corresponding cores [updating access information, par. 0003; par. 0012].
Claim 11, Rafacz et al. in view of Loewenstein et al. discloses the method of claim 1, wherein the effectuating of the change comprises at least one of evicting and replacing a value of the data at each of the one or more cache levels and at each of one or more corresponding cores [replace the content of storage 52, par. 0032; eviction of existing region entry, par. 0031]
Claim 12,  Rafacz et al. in view of Loewenstein et al. discloses the method of claim 1, wherein the effectuating of the change comprises moving the data to at least one of a different cache level location and core [eviction of existing region entry, par. 0031 wherein the eviction of such results in moving the data].
Claim 13 is rejected using the same rationale as Claim 1 wherein Rafacz et al. discloses the claimed processor [12, Fig. 1], memory [22], and wherein Rafacz et al. discloses determining that the cache line does not exist in the cache map [par. 0031].
Claims 14-20 are rejected using the same rationale as Claims 2-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kenney et al. [US 2013/0173887] Processor Simulation Environment; Discloses a simulated processor system [abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MIDYS ROJAS/Primary Examiner, Art Unit 2133